 
Exhibit 10.1
 
[v306298_ex10-1x1x1.jpg]


STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is
dated day of March 12, 2012, by and among Fenghua Fan (the “Buyer”), China
Intelligence Information Systems, Inc.. (the “Company”). China Intelligence
Information System Inc. WHEREAS, the Company desire to sell its common stock to
Buyer, and Buyer desires to buy 4,880,000 shares of the Company’s common stock
for the consideration and upon the terms and subject to the conditions
hereinafter set forth. NOW, THEREFORE, in consideration of the premises, the
provisions and the respective agreements, stated as follows 1. Purchase and Sale
of Stock. 1.1 Agreement to Purchase and Sell. Upon the terms and subject to the
conditions set forth in this Agreement and upon the representations and
warranties made herein by each of the parties to the other, on the Closing Date
(as such term is hereinafter defined), Company shall delivery 4,880,000 shares
of common stock to Buyer, and Buyer shall pay $1,903,200 (or RMB equivalent,
exchange rate of 1:6.30517) to the Company; the payment shall be paid in two
installments that the first $951,600 on March 15, 2012 and the second $951,600
on March 22, 2012. 1.2 Purchase Price. Upon the terms and subject to the
conditions set forth in this Agreement, in reliance upon the representations,
warranties, both the Buyer and the Company agree that the Purchase Price is
$0.39 per share.

--------------------------------------------------------------------------------

[v306298_ex10-1x2x1.jpg]


1.3 Payment of Purchase Amount. The Purchase Amount shall be payable on the
mutually agreed date within this agreement by wire transfer of immediately
available funds in accordance with the Company's written wire instructions. 1.4
Closing. The closing of the transaction contemplated herein (the "Closing") will
be at the office of the Company on or before March 30, 2012 or at such other
place or at such other date and time as the Company and Buyer may mutually
agree. Such date and time of Closing is herein referred to as the "Closing
Date." 2. Representations and Warranties of the Company. The Company, represents
and warrants to Buyer as follows: 2.1 Existence and Good Standing. The Company
is a limited liability Company duly registered, validly existing and in good
standing under the laws of the State of Nevada. The Company is duly licensed or
qualified to do business and is in good standing under the laws of all other
jurisdictions in which the character of the properties owned or leased by it
therein or in which the transaction of its business makes such qualification
necessary. 2.2 Corporate Authority. The Company has all requisite corporate
power and authority to own its properties and carry on its business as now
conducted. 2.3 Compliance with Law. The Company is not in default with respect
to any order of any court, governmental authority or arbitration board or
tribunal to which the Company is a party or is subject, and the Company is not
in violation of any laws, ordinances, governmental rules or regulations to which
it is subject. The Company has obtained all licenses, permits and other
authorizations and has taken all actions required by applicable laws or
governmental regulations in connection with its business as now conducted. 2.4
Validity and Effect of Agreements. This Agreement constitutes, and all
agreements and documents contemplated hereby when executed and delivered
pursuant hereto will constitute, the valid and legally binding obligations of
the Company and Shareholders.

--------------------------------------------------------------------------------

[v306298_ex10-1x3x1.jpg]


enforceable in accordance with their terms, except that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws of general application now or
hereafter in effect relating to the enforcement of creditors' rights generally
and except that the remedies of specific performance, injunction and other forms
of equitable relief are subject to certain tests of equity jurisdiction,
equitable defenses and the discretion of the court before which any proceeding
therefore may be brought. 2.5 Acknowledgment Regarding Buyer's Purchase of
Stock. The Company acknowledges and agrees that the Buyer is acting in the
capacity of arm's length purchaser with respect to the Agreement and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an "affiliate" of the Company or any of its
Subsidiaries (as defined in Rule 144) or (iii) to the knowledge of the Company,
a "beneficial owner" of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the "1934 Act")). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Agreement and the transactions
contemplated hereby and thereby, and any advice given by the Buyer or any of its
representatives or agents in connection with the Agreement and the transactions
contemplated hereby and thereby is merely incidental to the Buyer's purchase of
the stock. The Company further represents to the Buyer that the Company's
decision to enter into the Agreement has been based solely on the independent
evaluation by the Company and its representatives. 2.6 No General Solicitation;
Placement Agent's Fees. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or brokers' commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney's fees and out-of-pocket expenses) arising in connection with any such
claim.

--------------------------------------------------------------------------------

[v306298_ex10-1x4x1.jpg]


2.7 SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the "SEC Documents"). The Company has delivered to
the Buyer or their respective representatives true, correct and complete copies
of the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. 2.8 Undisclosed Liabilities. The Company
has no liabilities or obligations whatsoever, whether accrued, absolute,
contingent or otherwise, which are not reflected or provided for in the
Financial Statements. 2.9 Absence of Certain Changes or Events Since the Date of
the Audited Balance Sheet. Since the date of the Financial Statements, the
Company has not: (A) incurred any liability whatsoever, whether accrued,
absolute, contingent or otherwise, except those liabilities and obligations
referred to in Section 2.8 above, and except in connection with this Agreement
and the transactions contemplated hereby;

--------------------------------------------------------------------------------

[v306298_ex10-1x5x1.jpg]


(B) discharged or satisfied any lien, security interest or encumbrance or paid
any obligation or liability (fixed or contingent), other than in the ordinary
course of business and consistent with past practice; (C) mortgaged, pledged or
subjected to any lien, security interest or other encumbrance any of its assets
or properties; (D) transferred, leased or otherwise disposed of any of its
assets or properties except for a fair consideration in the ordinary course of
business and consistent with past practice or, except in the ordinary course of
business and consistent with past practice, acquired any assets or properties;
(E) canceled or compromised any debt or claim, except in the ordinary course of
business and consistent with past practice; (F) waived or released any rights of
material value; (G) made or granted any wage or salary increase applicable to
any group or classification of employees generally, entered into any employment
contract with, or made any loan to, or entered into any material transaction of
any other nature with, any officer or employee of the Company; (H) suffered any
casualty loss or damage (whether or not such loss or damage shall have been
covered by insurance) which affects in any material respect its ability to
conduct business, or suffered any casualty loss or damage in excess of
$25,000.00 and which is not covered by insurance; or

--------------------------------------------------------------------------------

[v306298_ex10-1x6x1.jpg]


(I) declared any dividends or bonuses, or authorized or affected any amendment
or restatement of the articles of incorporation or by-laws of the Company or
taken any steps looking toward the dissolution or liquidation of the Company.
Between the date of this Agreement and the Closing, the Company will not,
without prior written notice to Buyer, do any of the things listed in
sub-paragraphs (A) through (I) above. 2.10 Taxes. The Company (i) has duly and
timely filed or caused to be filed all federal, state, local and foreign tax
returns (including, without limitation, consolidated and/or combined tax
returns) required to be filed by it prior to the date of this Agreement which
relate to the Company or with respect to which the Company or the assets or
properties of the Company are liable or otherwise in any way subject, (ii) has
paid or fully accrued for all taxes shown to be due and payable on such returns
(which taxes are all the taxes due and payable under the laws and regulations
pursuant to which such returns were filed), and (iii) has properly accrued for
all such taxes accrued in respect of the Company or the assets and properties of
the Company for periods subsequent to the periods covered by such returns. No
deficiency in payment of taxes for any period has been asserted by any taxing
body and remains unsettled at the date of this Agreement. Copies of all federal,
state, local and foreign tax returns of the Company have been made available for
inspection by Buyer. 2.11 Title to Company Shares. The Company Shares are duly
authorized, validly issued, fully paid and non-assessable and are owned by
Shareholders free and clear of all liens, encumbrances, charges, assessments and
adverse claims. The Company Shares are subject to no restrictions with respect
to transferability to Buyer in accordance with the terms of this Agreement. Upon
transfer of the Company Shares by Shareholders, Buyer will, as a result, receive
good and marketable title to all of the Company Shares, free and clear of all
security interests, liens, encumbrances, charges, assessments, restrictions and
adverse claims.

--------------------------------------------------------------------------------

[v306298_ex10-1x7x1.jpg]


2.12 Title to Property and Assets. The Company has good and marketable title to
all of the properties and assets reflected in the Balance Sheets. None of such
properties or assets is, except as disclosed in said Balance Sheets hereto,
subject to a contract of sale not in the ordinary course of business, or subject
to security interests, mortgages, encumbrances, liens or charges of any kind or
character. 2.13 Business Property Rights. The property referred herein, together
with (i) all designs, methods, inventions and know-how related thereto and (ii)
all trademarks, trade names, service marks, and copyrights claimed or used by
the Company which have not been registered (collectively "Business Property
Rights"), constitute all such proprietary rights owned or held by the Company.
The Company owns or has valid rights to use all such Business Property Rights
without conflict with the rights of others. Except as set forth herein, no
person or corporation has made or, to the knowledge of the Company, threatened
to make any claims that the operation of the business of the Company is in
violation of or infringes any Business Property Rights or any other proprietary
or trade rights of any third party. To the knowledge of the Company, no third
party is in violation of or is infringing upon any Business Property Rights.
2.14 No Breach or Default. The Company is not in default under any contract to
which it is a party or by which it is bound, nor has any event occurred which,
after the giving of notice or the passage of time or both, would constitute a
default under any such contract. Shareholders have no reason to believe that the
parties to such contracts will not fulfill their obligations under such
contracts in all material respects or are threatened with insolvency. 2.15 Labor
Controversies. The Company is not a party to any collective bargaining
agreement. There are not any controversies between the Company and any of its
employees which might reasonably be expected to materially adversely affect the
conduct of its business, or any unresolved labor union grievances or unfair
labor practice or labor arbitration proceedings pending or threatened relating
to its business, and there are not any organizational efforts presently being
made or threatened involving any of the Company's employees. The Company has not
received notice of any claim that the Company has not complied with any laws
relating to the employment of labor, including any provisions thereof relating
to wages, hours, collective bargaining, the payment of social security and
similar taxes, equal employment opportunity, employment discrimination and
employment safety, or that the Company is liable for any arrears of wages or any
taxes or penalties for failure to comply with any of the foregoing.

--------------------------------------------------------------------------------

[v306298_ex10-1x8x1.jpg]


2.16 Litigation. Except as set forth herein, there are no actions, suits or
proceedings with respect to the Company involving claims by or against
Shareholders or the Company which are pending or threatened against Shareholders
or the Company, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality. No basis for any action, suit or proceeding exists, and there
are no orders, judgments, injunctions or decrees of any court or governmental
agency with respect to which Shareholders or the Company has been named or to
which Shareholders or the Company is a party, which apply, in whole or in part,
to the business of the Company, or to any of the assets or properties of the
Company or the Company Shares or which would result in any material adverse
change in the business or prospects of the Company. 2.17 Bank Information. The
wire shall be sent to the Company’s Bank according to the information below: US
Dollar Account China Intelligence Information System INC. ADD: 2470 Saint Rose
PKWY STE 304 Henderson N.V 89074-7775 Bank of America, N.A. ADD: 10459N 28th
Drive Phoenix AZ 85051-1597 ACC #: 004682127161 SWIFT: BOFAUS3N RMB Account
BankACC#: 11001079400053009490 Account Name: 2.18 Powers of Attorney. There are
no persons holding powers of attorney from the Company. 2.19 No
Misrepresentation or Omission. No representation or warranty by Shareholders in
this Article 2 or in any other Article or Section of this Agreement, or in any

--------------------------------------------------------------------------------

[v306298_ex10-1x9x1.jpg]


contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained
therein not misleading or will omit to state a material fact necessary in order
to provide Buyer with accurate information as to the Company. 3. Representations
and Warranties of Buyer. Buyer represents and warrants to the Company as
follows: 3.1 Existence and Good Standing. Buyer is a Chinese citizen with his
residential place in China. 3.2 Corporate Authority. Buyer has all requisite
corporate power and authority to own its properties and carry on its business as
now conducted 3.3 Compliance with Law. Buyer is not in default with respect to
any order of any court, governmental authority or arbitration board or tribunal
to which Buyer is a party or is subject, and Buyer is not in violation of any
laws, ordinances, governmental rules or regulations to which it is subject.
Buyer has obtained all licenses, permits or other authorizations and has taken
all actions required by applicable laws or governmental regulations in
connection with its business as now conducted. 3.4 Authorization; Validity and
Effect of Agreements. The execution and delivery of this Agreement and all
agreements and documents contemplated hereby by Buyer, and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
requisite corporate action. This Agreement constitutes, and all agreements and
documents contemplated hereby when executed and delivered pursuant hereto will
constitute, the valid and legally binding obligations of Buyer enforceable in
accordance with their terms, except that enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws of general application now or hereafter in
effect

--------------------------------------------------------------------------------

[v306298_ex10-1x10x1.jpg]


relating to the enforcement of creditors' rights generally and except that the
remedies of specific performance, injunction and other forms of equitable relief
are subject to certain tests of equity jurisdiction, equitable defenses and the
discretion of the court before which any proceeding therefore may be brought.
The execution and delivery of this Agreement by Buyer does not and the
consummation of the transactions contemplated hereby will not (i) require the
consent of any third party, (ii) result in the breach of any term or provision
of, or constitute a default under, or result in the acceleration of or entitle
any party to accelerate (whether after the giving of notice or the lapse of time
or both) any obligation under, or result in the creation or imposition of any
lien, charge, pledge, security interest or other encumbrance upon any part of
the property of the Company pursuant to any provision of, any order, judgment,
arbitration award, injunction, decree, indenture, mortgage, lease, license,
lien, or other agreement or instrument to which Buyer is a party or by which it
is bound, and (iii) violate or conflict with any provision of the bylaws or
articles of incorporation of Buyer as amended to the date of this Agreement. 3.5
Absence of undisclosed liabilities. The Buyer has not had nor does it have any
indebtedness, loss or liability of any nature whatsoever (other than those
occurred in the normal course of business) whether accrued, absolute or
contingent. 3.6 Accredited Investor Status. Such Buyer is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D. 3.7
Disposition under Rule 144 . Purchaser understands that: the shares of Stock are
restricted securities within the meaning of Rule 144 promulgated under the 1934
Act; that the exemption from registration under Rule 144 will not be available
in any event for at least 6 (six) months from the date of purchase and payment
of the Stock. The sale of the Stock will be subject to the stipulations under
Rule 144. 4. Other Covenants and Agreements. 4.1 Company Cooperation. Subject to
the terms and conditions of this Agreement, the Company will use its best
efforts to cause its officers, directors, employees, accountants,

--------------------------------------------------------------------------------

[v306298_ex10-1x11x1.jpg]


consultants, advisors and agents, to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate the transactions contemplated by this Agreement. 4.2 Public
Announcements. Neither the Companys nor Buyer will at any time, without the
prior written consent of the other, make any announcement, issue any press
release or make any statement with respect to this Agreement or any of the terms
or conditions hereof except as may be necessary to comply with any law,
regulation or order and then only after written notice to the other party of the
timing, context and content of such announcement, press release or statement;
provided, however, that subsequent to the Closing the Company may disclose the
consummation of the transaction herein contemplated without the consent of the
Buyer. 5. Conditions of Closing. 5.1 Buyer’s Conditions of Closing. The
obligation of Buyer to purchase and pay for the Company Shares shall be subject
to and conditioned upon the satisfaction (or waiver by Buyer) at the Closing of
each of the following conditions: (A) All representations and warranties of the
Company contained in this Agreement shall be true and correct at and as of the
Closing Date, the Company shall have performed all agreements and covenants and
satisfied all conditions on its part to be performed or satisfied by the Closing
Date pursuant to the terms of this Agreement. (B) There shall have been no
material adverse change since the date of the Audited Balance Sheet in the
financial condition, business or affairs of the Company, and the Company shall
not have suffered any material loss (whether or not insured) by reason of
physical damage caused by fire, earthquake, accident or other calamity which
materially affects the value of its assets, properties or business. (C) Neither
any investigation of the Company by Buyer, nor any supplement or other document
delivered to Buyer as contemplated by this Agreement, shall have revealed

--------------------------------------------------------------------------------

[v306298_ex10-1x12x1.jpg]


any facts or circumstances which, in the sole and exclusive judgment of Buyer
and regardless of the cause thereof, reflect in an adverse way on the Company or
its financial condition, assets, liabilities (absolute, accrued, contingent or
otherwise), reserves, business, operations or prospects. (D) No suit, action,
investigation, inquiry or other proceeding by any governmental body or other
person or legal or administrative proceeding shall have been instituted or
threatened which questions the validity or legality of the transactions
contemplated hereby. (E) As of the Closing, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on Buyer. (F) As of the Closing, there shall have
been no material adverse change in the amount of issued and outstanding common
stock of the Company. 5.2 The Company’s Conditions of Closing. The obligation of
the Company to sell its Shares shall be subject to and conditioned upon the
satisfaction (or waiver by the Company) at the Closing of each of the following
conditions: (A) All representations and warranties of Buyer contained in this
Agreement shall be true and correct at and as of the Closing Date and Buyer
shall have performed all agreements and covenants and satisfied all conditions
on its part to the performed or satisfied by the Closing Date pursuant to the
terms of this Agreement. (B) Buyer shall have effected payment of the Purchase
Amount in accordance with Section 1.1 of this Agreement and according to the
bank wire information stipulated in Section 2.17, by providing the Company a
bank confirmation of the wire.

--------------------------------------------------------------------------------

[v306298_ex10-1x13x1.jpg]


(C) Resolutions of its Board of Directors authorizing execution of this
Agreement and the execution, performance and delivery of all agreements,
documents and transactions contemplated hereby; and (D) The incumbency of its
officers executing this Agreement and all agreements and documents contemplated
hereby. (E) No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby. (F) As of the Closing, there shall be no
effective injunction, writ, preliminary restraining order or any order of any
nature issued by a court of competent jurisdiction directing that the
transactions provided for herein or any of them not be consummated as so
provided or imposing any conditions on the consummation of the transactions
contemplated hereby, which is unduly burdensome on the Company. 6. Termination.
6.1 Methods of Termination. The transactions contemplated herein may be
terminated and/or abandoned at any time before or after approval thereof by the
Company and Buyer, but not later than the Closing: 6.1.1 By mutual consent of
Buyer and the Company, or 6.1.2 By Buyer, if any of the conditions provided for
in Section 5.1 hereof shall not have been met or waived in writing by Buyer at
or prior to Closing; or 6.1.3 By the Company, if any of the conditions provided
for in Section 5.2 hereof shall not have been met or waived in writing by the
Company at or prior to Closing.

--------------------------------------------------------------------------------

[v306298_ex10-1x14x1.jpg]


6.2 Procedure Upon Termination. In the event of termination by Buyer or the
Company, as applicable, pursuant to Section 6.1 hereof, written notice thereof
shall forthwith be given to the other party and the transactions contemplated by
this Agreement shall be terminated without further action by Buyer or the
Company. If the transactions contemplated by this Agreement are so terminated:
Each party will redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution of this Agreement, to the party
furnishing the same. 7 Miscellaneous. 7.1 Notice. Any notice required or
permitted hereunder shall be in writing and shall be sufficiently given if
personally delivered or mailed by certified or registered mail, return receipt
requested. (or to such other address as any party shall specify by written
notice so given), and shall be deemed to have been delivered as of the date so
personally delivered or mailed. 7.2 Execution of Additional Documents. The
parties hereto will at any time, and from time to time after the Closing Date,
upon request of the other party, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably required to carry out the intent of this
Agreement, and to transfer and vest title to any Company Shares being
transferred hereunder, and to protect the right, title and interest in and
enjoyment of all of the Company Shares sold, granted, assigned, transferred,
delivered and conveyed pursuant to this Agreement; provided, however, that this
Agreement shall be effective regardless of whether any such additional documents
are executed. 7.3 Binding Effect; Benefits. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, executors, administrators and assigns. Notwithstanding anything
contained in this Agreement to the

--------------------------------------------------------------------------------

[v306298_ex10-1x15x1.jpg]


contrary, nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto or their respective heirs,
successors, executors, administrators and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement. 7.4 Entire
Agreement. This Agreement, together with the Exhibits, Schedules and other
documents contemplated hereby, constitute the final written expression of all of
the agreements between the parties, and is a complete and exclusive statement of
those terms. It supersedes all understandings and negotiations concerning the
matters specified herein. Any representations, promises, warranties or
statements made by either party that differ in any way from the terms of this
written Agreement and the Exhibits, Schedules and other documents contemplated
hereby, shall be given no force or effect. The parties specifically represent,
each to the other, that there are no additional or supplemental agreements
between them related in any way to the matters herein contained unless
specifically included or referred to herein. No addition to or modification of
any provision of this Agreement shall be binding upon any party unless made in
writing and signed by all parties. 7.5 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
exclusive of the conflict of law provisions thereof. 7.6 Survival. All of the
terms, conditions, warranties and representations contained in this Agreement
shall survive the Closing. 7.7 Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same instrument. 7.8 Headings. Headings of
the Articles and Sections of this Agreement are for the convenience of the
parties only, and shall be given no substantive or interpretive effect
whatsoever.

--------------------------------------------------------------------------------

[v306298_ex10-1x16x1.jpg]


7.9 Waivers. Either Buyer or the Company may, by written notice to the other,
(i) extend the time for the performance of any of the obligations or other
actions of the other under this Agreement; (ii) waive any inaccuracies in the
representations or warranties of the other contained in this Agreement or in any
document delivered pursuant to this Agreement; (iii) waive compliance with any
of the conditions or covenants of the other contained in this Agreement; or (iv)
waive performance of any of the obligations of the other under this Agreement.
Except as provided in the preceding sentence, no action taken pursuant to this
Agreement, including without limitation any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement. The waiver by any party hereto of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder. 7.10 Merger
of Documents. This Agreement and all agreements and documents contemplated
hereby constitute one agreement and are interdependent upon each other in all
respects. 7.11 Incorporation of Exhibits and Schedules. All Exhibits and
Schedules attached hereto are by this reference incorporated herein and made a
part hereof for all purposes as if fully set forth herein. 7.12 Severability. If
for any reason whatsoever, any one or more of the provisions of this Agreement
shall be held or deemed to be inoperative, unenforceable or invalid as applied
to any particular case or in all cases, such circumstances shall not have the
effect of rendering such provision invalid in any other case or of rendering any
of the other provisions of this Agreement inoperative, unenforceable or invalid.
7.13 Assignability. Neither this Agreement nor any of the parties' rights
hereunder shall be assignable by any party hereto without the prior written
consent of the other parties hereto. 7.14 Inconsistent with both Chinese and
English Version of the Agreement, its English version shall prevail.

--------------------------------------------------------------------------------

[v306298_ex10-1x17x1.jpg]
